Citation Nr: 9925393	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral breast 
growths, to include fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
October 1980 to April 1981.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a March 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In September 
1996, the Board remanded the appellant's case to the RO for 
further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by 
the RO.

2. The appellant's post service right breast mass surgery 
cannot be disassociated from symptomatology and pathology 
documented during the appellant's period of active duty 
for training.

3. No left breast pathology was manifested during the 
veteran's active duty for training and no current left 
breast pathology is related thereto.


CONCLUSIONS OF LAW

1. A right breast growth was incurred during active duty for 
training.  38 U.S.C.A. §§ 101, 106, 1131, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1998).

2. A left breast growth, including fibrocystic breast 
disease, was not incurred or aggravated during active duty 
for training.  38 U.S.C.A. §§ 101, 106, 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for bilateral 
breast growths, including fibrocystic breast disease.  The 
appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  To that 
end, in September 1996, the Board remanded the appellant's 
claim for further VA examination and to afford her the 
opportunity to submit additional medical evidence in support 
of her claim.  The VA examination report is associated with 
the claims files, but no further evidence was received from 
appellant.  

I.  Factual Background

While an entrance examination report is not of record, 
service medical records indicate that in December 1980, 
approximately two months after entering active duty for 
training and while on leave, the appellant was seen in an 
army health clinic.  She noticed a growth on her right breast 
and gave a history of a previous breast mass in the same 
location that was biopsied in 1978.  A left breast scar with 
no palpable mass was observed and a right tender breast mass 
was sharply visible.  The impression was right breast mass 
and the appellant was advised to seek further medical 
treatment when she returned from leave.  

A January 1981 clinical record entry indicates that the 
appellant was seen for a right breast lump that she had for 
three weeks.  A firm, small one-centimeter (cm) nodule that 
was slightly tender, beneath the right areola, was observed.  
According to a surgical clinic consultation report, the 
appellant had no family history of breast cancer and she did 
not take medication.  A pea-sized nodule under the 
appellant's areola was found and there was no discharge from 
her nipple.

A February 1981 individual sick slip indicates that the 
appellant missed a previously scheduled surgery clinic 
appointment regarding her right breast lump.  A separation 
examination report is not of record.

Post service, private hospital records dated in mid-May 1981, 
approximately six weeks after the appellant's discharge from 
active duty for training, indicate that she underwent 
excision of a right breast mass described as a benign cyst.  
The records show that the appellant was seen with complaints 
of a right breast mass just under the areola that she noticed 
about three months (?) earlier.  According to the records, 
her medical history included a left breast biopsy in 1979. 

In May 1991, the RO received the appellant's claim for 
service connection for breast surgery in May 1981.  In 
February 1992, the RO requested that she undergo a VA 
examination regarding "mass removal-rt. breast".

The appellant underwent VA examination in February 1992 and 
complained of sharp pains and soreness.  Examination findings 
revealed a two-inch surgical scar on the left breast with no 
present breast nodules. The examiner indicated that the 
appellant had a history of excision of a lump from her left 
breast in May 1981 and was uncertain of the pathology but, 
according to the physician, the mass was evidently non-
malignant in view of the time interval.  A report of a 
bilateral mammogram showed both breasts were moderately to 
severely dense secondary to fibrocystic breast changes with 
no apparent lesions observed and no suspicious abnormal 
calcification.  Diagnoses were scar of excision of left 
breast mass, evidently benign and fibrocystic breast disease.

In her July 1992 substantive appeal, the appellant stated 
that the RO erred in characterizing her claim as entitlement 
to service connection for residuals of a right breast growth.  
She indicated that the growth was in her left breast.

At her personal hearing at the RO in October 1992, the 
appellant testified that an injury in service caused her left 
breast growth.  She said she injured herself diving to the 
ground while practicing how to throw a grenade.  The 
appellant said she fell on her left side, sought medical 
attention and received a medical profile, but her pain 
continued.  A lump was found in her left breast and 
thereafter she sought medical attention approximately five 
more times, but no treatment was administered.  The appellant 
performed self-examination, noticed that the lump grew and 
was tender and reported this to the examiner who put her on 
profile.  In April 1981, after she left service, the 
appellant sought medical attention, had surgery and learned 
that the mass was benign.  She reported that a physician said 
the lump was caused by damage from an injury.  Currently, she 
experienced pain on the left breast for which she took 
Tylenol or Motrin.  Further, the appellant testified that 
prior to entering active duty for training, she experienced 
sharp pain in her breast.  According to the appellant, the 
May 1981 hospital records erroneously showed a history of a 
left breast biopsy in 1979.  She said she had a scar on her 
left breast and, evidently, the hospital records incorrectly 
described right breast surgery.  She described having a two-
inch scar on her left breast and said no scars or biopsies 
were ever performed on her right breast.

A June 1993 VA report of mammogram includes an impression of 
bilateral fibrocystic disease with a need to rule out the 
presence of cysts on the left breast.  An ultrasound study of 
the breasts was recommended.

Pursuant to the Board's September 1996 remand, the appellant 
underwent VA examination in April 1998.  According to the 
examination report, the appellant's medical records revealed 
excision of a right breast mass in 1981 with pathology that 
showed a benign cyst in right breast.  A left breast mass was 
evidently excised when she was sixteen years old.  Mammograms 
in 1992 and 1993 were normal.  The appellant complained of 
tenderness in her right breast in cold temperature and had 
noted some clear discharge after right breast self-
examination.  She said her symptoms began in 1981.  The 
examination report indicates that the appellant had bilateral 
breast surgeries to remove masses with a right breast benign 
cyst and left breast mass at age sixteen.  Examination 
findings revealed a well healed left breast scar and a right 
breast scar.  The diagnosis was right breast pain and nipple 
discharge.  A May 1998 bilateral mammogram report included an 
impression of fibrogranular changes of the bilateral breast 
with no malignant lesion.

In an October 1998 memorandum, the VA physician who examined 
the appellant in April 1998 noted her complaints of 
occasional right breast pain with cold temperature and some 
clear right nipple discharge (rare).  The doctor said the 
complaints did not correlate with the other information in 
the chart.  As to the appellant's complaints of occasional 
right breast pain and rare nipple discharge, the doctor said 
it was unlikely that the appellant's symptoms in service 
represented the aggravation of a preexisting disability or 
the onset of any current disability, including fibrocystic 
breast disease.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury or disease incurred in or aggravated by 
while performing active duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

A preexisting injury or disease will be considered to have 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increased n disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Service connection for aggravation of a disability includes 
only the degree by which the disability increased in severity 
during service.  Hensley v. Brown, 1 Vet. App. 292, 297 
(1991).  Temporary or intermittent flare-ups during service 
of a preexisting injury are not considered aggravation of the 
injury unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).

Since the appellant served only on active duty for training 
and has not established any service-connected disability, the 
presumption of aggravation is inapplicable to her.  See 
Paulson v. Brown, 7 Vet. App. 466, 471 (1995).

A. Right Breast

In her May 1991 claim for service connection, the appellant 
sought benefits related to her May 1981 breast surgery when a 
benign cyst was removed from her right breast.  Service 
medical records reflect that in December 1980, the appellant 
was seen with complaints of a right breast growth and a 
tender nodule within the right nipple area was found.  
Private hospital records, dated in May 1981 and six weeks 
after the appellant's discharge from active duty for 
training, document that she sought treatment for a right 
breast mass, told examiners that the lump had developed 
approximately three months earlier and had a right breast 
mass excised.  In 1998, a VA examiner diagnosed right breast 
pain and nipple discharge, although the physician did not 
associate this symptomatology with the appellant's symptoms 
in service.

The Board is of the opinion, that in light of service medical 
records that document the appellant's complaints of right 
breast pain and findings of a right breast growth, and 
considering the proximity of her post-service right breast 
surgery to her discharge from the period of active duty from 
training, that the evidence of record is consistent with the 
appellant's initial contentions and that service connection 
is, thus, warranted for post-operative residuals of a right 
breast growth.  The appellant has provided confusing 
information regarding whether it was her left breast or right 
breast on which surgery was performed in 1981.  However, the 
medical records both in service, and immediately thereafter, 
in May 1981, both reference a right breast mass and the 1998 
VA examination report also referenced a right breast mass 
excision in 1981.  Although the most recent VA examiner said 
it was unlikely that symptomatology in service represented 
the onset of any current disability, including fibrocystic 
breast disease, the Board notes that a small right breast 
nodule was noted in service and barely six weeks after 
service, the appellant underwent surgery for its excision.  
Accordingly, resolving the benefit of the doubt in her favor, 
the Board finds that service connection is warranted for 
post-operative residuals of a right breast growth.  
38 U.S.C.A. §§ 101, 106, 1131, 5107; 38 C.F.R. § 3.303. 

B. Left Breast

The appellant has contended that service connection should be 
granted for a left breast growth and fibrocystic breast 
disease.  However, while service medical records reported 
observation of a left breast scar, they do not demonstrate 
complaints of, or treatment for, a left breast injury or 
disorder.  As noted above, the May 1981 private hospital 
record noted a left breast biopsy in 1979, but there was no 
complaint of or treatment for a left breast injury or 
disorder at that time.  Although in 1992, the RO noted the 
appellant's right breast mass removal in conjunction with her 
claim for benefits, in February 1992, the VA examiner 
diagnosed scar of excision of left breast mass and 
fibrocystic breast disease and there were no findings 
referable to a left breast disorder at the VA examination in 
1998.  The appellant has repeatedly sought to clarify her 
claim as service connection for a left breast mass, however, 
the medical evidence she submitted fails to demonstrate that 
a left breast growth and fibrocystic breast disease were 
incurred in or aggravated by service. 

Private treatment records received following the Board's 
September 1996 remand were duplicative of those previously 
received and describe the appellant's May 1981 right breast 
mass excision.  However, none of the medical evidence of 
record convincingly attributes any current left breast growth 
or fibrocystic breast disease to the appellant's period of 
active duty for training in 1980-1981.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Rather, the evidence shows that 
physicians in service observed a left breast scar and a left 
breast biopsy was noted on the 1981 private hospital record.  
VA examiners in 1992 and 1998 observed the left breast scar, 
but the appellant's left breast was negative for any 
indication of pathology for at least a decade following her 
discharge from service.  See 38 C.F.R. § 3.303(b).

Although a lay person such as the appellant is competent 
under the law to describe symptoms she has observed or 
experienced, she is not competent to render a diagnosis, or 
to offer a medical opinion attributing a disability to 
service, as this requires medical expertise.  See Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Accordingly, in the absence of competent nonspeculative 
medical evidence to show that the appellant has a left breast 
growth, or fibrocystic breast disease that was incurred in or 
aggravated by her period of active duty for training, the 
Board concludes that the preponderance of the evidence is 
against the claim.  It follows that service connection for a 
left breast growth and fibrocystic breast disease must be 
denied.  38 U.S.C.A. §§ 101, 106, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for post-operative residuals of a right 
breast growth is granted.

Service connection for a left breast growth and fibrocystic 
breast disease is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

